Pierce, J.
The defendant was before the Superior Court on appeal from a finding of guilty in the Municipal Court *120of the City of Boston, on a complaint alleging in substance the violation of certain street traffic regulations of the board of street commissioners, to wit, refusing to place an automobile as directed by a police officer. He was also found guilty in the Superior Court, and the case is here on exceptions taken to the refusal of the trial judge to grant certain requests for rulings.
St. 1908, c. 447, § 1, authorizes the street commissioners “to pass” regulations relative to street traffic in the city of Boston and to prescribe certain penalites for the breach thereof. The statute in terms provides that “Said commissioners are hereby authorized, after giving an advertised public hearing thereon, to pass, and to amend or change from time to time, all regulations for such purpose, not inconsistent with law, which they shall deem needful to prevent the congestion and delay of traffic, and for other purposes.” In pursuance of the authority conferred by said statute the board of street commissioners on December 1, 1925, adopted street traffic regulations and rules for driving, and ordered that ‘' Said regulations and rules for driving shall be observed by drivers of vehicles, who shall comply with all orders by voice, hand or whistle from the police, or as indicated by official traffic devices, as to stopping, starting, slowing, approaching or departing from any place, the manner of taking on or letting off passengers and the loading and unloading of merchandise.” The regulations define a “vehicle” as “any contrivance on wheels or runners used in the roadways of public streets for carrying persons or things.” Article 1 of the regulations (entitled “Vehicles in Motion”) provides in § 8 that “Police officers may divert vehicular or pedestrian traffic when necessary to avoid congestión or to promote safety and convenience; and no person having charge of a vehicle shall refuse or neglect to stop or place the same as directed by a police officer.”
The defendant at the time of his arrest was in charge of a taxicab, duly registered with the Commonwealth of Massachusetts, and duly licensed as a hackney carriage under the regulations of the police commissioner of the city of Boston. The place and the circumstances attendant upon *121his arrest, as described in the bill of exceptions, are, in substance, as follows: There was a public stand on the north side of Canal Street in Boston; on the south side of the street, opposite this stand, were four taxicabs. Canal Street is an “unrestricted street ” and, “except as otherwise provided” in the regulations, a vehicle can be left standing lawfully in that street one hour between one o’clock in the morning and six o’clock at night. § 12, art. 4. The defendant’s automobile had been standing, on the south side of the street for less than one hour. There were a number of private automobiles on the public stand. A police officer, in the performance of his regular police duty, directed the drivers of the four cabs, including the defendant, to go over to the public stand on the opposite side of the street. Three of the cabs were moved as directed, and there was evidence that there was “still room for the defendant to go there” without parking in front of a hydrant, which the defendant contended was the only free space. Although there was considerable travel on the street at the time, there was no congestion and the “safety and convenience of the public was not interfered with by those cars on either side of the street.” When requested to move to the public stand the defendant said, “There are a number of private cars on that stand and if you move them I will go over there.” The officer answered, “I don’t have to move them. . . . I don’t have to make any room for you, and I am not taking any orders from you. If you don’t move it right away, I will arrest you.” Whereupon the officer placed the defendant under arrest!
The defendant requested the judge to rule, “On all the evidence your verdict should be not guilty.” His contentions in support of his request are (1) that a police officer may direct vehicular or pedestrian traffic when and only when it is necessary to avoid congestion or promote safety and convenience; (2) that there was no congestion at the place and the safety and convenience of the public were not interfered with on the admission of the Commonwealth; and (3) that the question whether there was or was not room for the defendant’s cab on the public stand across the street was immaterial in this case.
*122The refusal to direct a verdict of not guilty on the undisputed facts was right. The enforcement of rules regulating street traffic would be attended with difficulties amounting to nullification if the police officer having their enforcement in charge before action had to determine with accuracy whether the position of a vehicle on the public street, if permitted to continue, would create a congestion of traffic or would otherwise interfere with the safety and convenience of travelers in the use of that street. Pedestrians and drivers of vehicles are bound to obedience of the rules, which, in terms, include compliance with the directions of police officers whose duty it is to see to the administration of the regulations.
The limitation of the authority of the police officer in this regard in the case at bar was made a question of good faith by the trial judge, and the jury were instructed as follows: “Now, that is all, Mr. Foreman and gentlemen, there is to this case. Was the officer acting in good faith? Did he really feel that to permit this taxicab to remain where it was would result in a congestion of traffic, would result in inconvenience to traffic on the way either at that particular time or in the future. I think that is the real question for you to pass upon .... Was the officer there exercising sound judgment and discretion when he directed this defendant to remove his taxicab over to the stand, to the stand provided for it?” No exception in terms was taken to any specific part of the charge or to the submission to the jury of the issue of fact above outlined.
Request numbered 4 was refused rightly. The regulation under consideration was applicable to all streets whether they were or were not restricted in the hours of parking, and the rules do not distinguish between the varieties of automobile vehicles. Request numbered 5, in substance that § 8, supra, covers only vehicles in motion and that the officer was acting without authority, rests upon the contention that §■"8, art. 1, of the rule is not applicable to standing vehicles ■because article 1 is entitled “Vehicles in Motion.” The request was denied rightly. The title of an act, ordinance or regulation generally does’ not control the words of that *123enactment unless they are doubtful or ambiguous. Field v. Gooding, 106 Mass. 310, 313. Lorain Steel Co. v. Norfolk & Bristol Street Railway, 187 Mass. 500, 505. Cases may occur, however, in which the title becomes important as a declaration of the object of the act, ordinance or regulation. Proprietors of Mills v. Randolph, 157 Mass. 345, 350. Wheelwright v. Tax Commissioner, 235 Mass. 584, 586. In the case at bar the words of § 8 are not doubtful or ambiguous, and the object of the regulation manifestly is to direct the placement of vehicles upon a public way whether they are stationary or in motion.
Request numbered 6 was given, in terms, with the addition that “a hackney driver must comply with the provisions of his license; and not only that, but he must comply the same as any other individual operating an automobile, with the request of the police officer who may be in charge of that particular district.” No exception was saved to the part of the charge that dealt with the duty of a hackney driver to comply with the provisions of his license. In this cónnection the judge, in accord with the seventh request, instructed the jury: “The defendant had a right to stand his auto on the street where he had it when approached by the police officer and to convict him of the offence charged the Commonwealth must prove beyond a reasonable doubt that it was necessary to move his vehicle to avoid congestion or to promote safety and convenience; that the officer directed him to move because it was necessary to avoid congestion or to promote safety and convenience and that he refused or neglected to do so.”
Requests numbered 8 and 9 were refused rightly; they were involved in the request to direct a verdict.
As statements of law governing this sort of complaint, the instructions were too favorable to the defendant in that the Commonwealth was not bound to prove beyond a reasonable doubt that the officer was acting in “good faith” or that “it was necessary to move his vehicle to avoid congestion or to promote safety and convenience.”

Exceptions overruled.